UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-7536


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

HENRY EARL MILLER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cv-00548-HFF)


Submitted:     March 5, 2010                 Decided:   March 30, 2010


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.   Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Henry Earl Miller appeals the district court‟s text

order denying his “motion/request for clarification as to how

defendant‟s          singular        and    exact    same   offense         of   „collecting

money‟ during the commission of armed bank robberies can serve

duplicitously as both aiding and abetting [18 U.S.C.] § 2113(d)

[(2006)] and aiding and abetting [18 U.S.C.A.] § 924(c) [(West

2006 & Supp. 2009)],” “motion/request for application of the

rule       of    lenity       to     this    case,”      “motion      to     apply     [United

States] v. Carden, 599 F.2d 1320 (4th Cir. 1979)1 to defendant‟s

case,” “motion for resentencing based on the Fifth Amendment‟s

prohibition          against       multiple     punishments         for    the   exact    same

offense,” and “motion for resentencing based on the retroactive

holding         in   Bailey     v.    [United       States],   516 U.S. 137   (1995)2

concerning the „use‟ prong of 18 U.S.C. § 924(c).”

                 The order is not appealable unless a circuit justice

or   judge       issues     a      certificate      of   appealability.           28   U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue       absent     “a       substantial      showing       of    the     denial      of   a

       1
       In Carden, this court discussed the standards applied to a
motion to withdraw a guilty plea.
       2
       The Supreme Court in Bailey held that a conviction under
the applicable version of § 924 required a showing of active
employment of a firearm by the defendant.   Bailey, 516 U.S. at
143.


                                                2
constitutional       right.”             28    U.S.C.       § 2253(c)(2)      (2006).           A

prisoner       satisfies          this        standard       by    demonstrating            that

reasonable        jurists    would        find      that     any       assessment      of     the

constitutional       claims        by    the    district      court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Miller has

not   made     the    requisite          showing.           Accordingly,         we    deny     a

certificate of appealability and dismiss the appeal.

             We    also     deny    Miller‟s        motions       to    address       counsel‟s

failure to file a notice of appeal, to accept apology, and for

clarification.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the      court     and    argument         would    not   aid     the    decisional

process.

                                                                                      DISMISSED




                                                3